Exhibit 10.59

 

EXECUTION

 

AMENDMENT NO. 3 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 3, dated as of March 13, 2014 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Loan Services,
LLC (the “Seller”) and Private National Mortgage Acceptance Company, LLC (the
“Guarantor”).

 

RECITALS

 

The Buyer, the Seller and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of May 3, 2013 (as amended by
Amendment No. 1, dated as of September 5, 2013 and Amendment No. 2, dated as of
January 10, 2014, the “Existing Repurchase Agreement”; as further amended by
this Amendment, the “Repurchase Agreement”) and the related Pricing Side Letter,
dated as of May 3, 2013 (as amended from time to time, the “Pricing Side
Letter”).  The Guarantor is party to that certain Guaranty (the “Guaranty”),
dated as of August 14, 2009, as the same may be further amended from time to
time, by the Guarantor in favor of Buyer.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                            Definitions.  Section 2 of the Existing
Repurchase Agreement is hereby amended by:

 

1.1                               deleting the definitions of “Mortgage Loan”
and “Wet-Ink Mortgage Loan” in their entirety and replacing them with the
following:

 

“Mortgage Loan” means any Conforming Mortgage Loan, FHA Loan, VA Loan, Jumbo
Mortgage Loan, Conforming High CLTV Loan, FHA 203(k) Loan, USDA Loan, GNMA Loan
or Pooled Mortgage Loan which is a fixed or floating rate, one to four family
residential mortgage loan evidenced by a promissory note and secured by a
mortgage, which satisfies the requirements set forth in the Underwriting
Guidelines and Section 13(b) hereof; provided, however, that, except with
respect to Conforming High CLTV Loans and as expressly approved in writing by
Buyer, Mortgage Loans shall not include any High Cost Mortgage Loans and;
provided, further, that the related Purchase Date is no more than sixty (60)
days following the origination date except with respect to (i) any Mortgage Loan
that is transferred to Seller from PennyMac Corp., in which case the related
Purchase Date is no more than one hundred twenty (120) days following the
origination date, and (ii) any Mortgage Loan that is a GNMA Loan.

 

1

--------------------------------------------------------------------------------


 

“Wet-Ink Mortgage Loan” means a Mortgage Loan which Seller is selling to Buyer
simultaneously with the origination thereof or in the case of a GNMA Loan,
Seller is selling to Buyer simultaneously with the purchase of such Mortgage
Loan from a GMNA Security.

 

1.2                               adding the following definitions in their
proper alphabetical order:

 

“GNMA Loan” means any Purchased Mortgage Loan that is subject to a Transaction
hereunder and was purchased from a GNMA Security in accordance with the terms of
the GNMA Guide.

 

“GNMA Guide” means the GNMA Mortgage-Backed Securities Guide, Handbook 5500.3,
Rev. 1, as amended from time to time, and any related announcements, directives
and correspondence issued by GNMA.

 

“GNMA Security” means a mortgage-backed security guaranteed by GNMA pursuant to
the GNMA Guide.

 

1.3                               All references to “Maximum Aggregate Purchase
Price” shall be deemed to refer to “Maximum Committed Purchase Price”.

 

SECTION 2.                            Covenants.  Section 14 of the Existing
Repurchase Agreement is hereby amended by deleting section (f) in its entirety
and replacing it with the following:

 

f.                                        Servicer; Asset Tape.  Upon the
occurrence of any of the following (a) the occurrence and continuation of an
Event of Default, (b) within two (2) Business Days following any Purchased
Mortgage Loan becoming an Aged Loan, (c) the fifth (5th) Business Day of each
month, (d) with respect to Transactions the subject of which are GNMA Loans, the
third (3rd) Business Day following the related Purchase Date, or (e) within two
(2) Business Days following the request of Buyer, Seller shall cause Servicer to
provide to Buyer, electronically, in a format mutually acceptable to Buyer and
Seller, an Asset Tape by no later than the date requested.  Seller shall not
cause the Mortgage Loans to be serviced by any servicer other than a servicer
expressly approved in writing by Buyer, which approval shall be deemed granted
by Buyer with respect to Seller with the execution of this Agreement.

 

SECTION 3.                            Representations and Warranties.  Schedule
1 of the Existing Repurchase Agreement is hereby amended by deleting clause (jj)
in its entirety and replacing it with the following:

 

(jj)                                Origination Date.  The Purchase Date is no
more than sixty (60) days following the origination date except with respect to
(i) a Mortgage Loan that is transferred to Seller from PennyMac Corp., in which
case the Purchase Date is no more than one hundred twenty (120) days following
the origination date, and (ii) a Mortgage Loan that is a GNMA Loan.

 

SECTION 4.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

2

--------------------------------------------------------------------------------


 

4.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Seller and the Guarantor;

 

(b)                                 Amendment No. 2 to that certain Pricing Side
Letter, dated as of the date hereof, executed and delivered by duly authorized
officers of the Buyer, the Seller and the Guarantor; and

 

(c)                                  such other documents as the Buyer or
counsel to the Buyer may reasonably request.

 

SECTION 5.                            Representations and Warranties.  Seller
hereby represents and warrants to the Buyer that it is in compliance with all
the terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

 

SECTION 6.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Repurchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms.

 

SECTION 7.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 8.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 9.                         GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 10.                     Reaffirmation of Guaranty.  The Guarantor hereby
ratifies and affirms all of the terms, covenants, conditions and obligations of
the Guaranty and acknowledges and agrees that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Repurchase Agreement and related Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

Name: Adam Loskove

 

 

Title: Vice President

 

 

 

 

 

 

 

PennyMac Loan Services, LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

Private National Mortgage Acceptance Company, LLC, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 3 to Amended and Restated Master Repurchase
Agreement

 

--------------------------------------------------------------------------------